Citation Nr: 1736897	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  14-30 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left hand scar.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected thoracolumbar spine disorder.

3.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to a service-connected thoracolumbar spine disorder.

4.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to a service-connected thoracolumbar spine disorder.

5.  Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to a service-connected thoracolumbar spine disorder.

6.  Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to a service-connected thoracolumbar spine disorder.

7.  Entitlement to service connection for a cervical spine disorder.


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from May 1957 to February 1959.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In August 2016, the Board remanded the claim for further development.  The claim has now been returned to the Board for further adjudication.

Part of the Veteran's initial claim on appeal was for anxiety disorder.  In November 2016, the Veteran filed a claim for several additional issues, including major depression, posttraumatic stress disorder, panic attacks, and bipolar disorder.  These additional claims are included under the claim for an acquired psychiatric disorder listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that a claim is not necessarily limited in scope to a single or particular diagnosis and should be construed "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed processing that claim").  
In November 2016, the Veteran also raised a claim of service connection for insomnia.  It does not appear that the AOJ has taken action to adjudicate this claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, a remand is necessary to ensure compliance with the Board's August 2016 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

First, the August 2016 remand instructed the AOJ to "[s]end the Veteran a letter requesting that he provide further details concerning the circumstances of his in-service injuries, include (sic) the date and place they occurred."  The record does not reflect that the AOJ sent the Veteran a letter with this specific request.  The Board notes that the Veteran's service treatment records and personnel record appear to have been destroyed by a July 1973 fire at the National Personnel Records Center (NPRC).  Currently, the Veteran has not provided any statements explaining what injuries he received during service upon which the appealed claims are based, and a statement would be particularly helpful in adjudicating his claim.

Second, the August 2016 remand instructed the AOJ to "provide the Veteran with proper VCAA notice regarding the evidence necessary to substantiate his claim[s] of entitlement to service connection...as secondary to his now service-connected low back disorder."  It does not appear that the Veteran has been provided such a notice.

Finally, the August 2016 remand contained the following instruction:

The AOJ must also submit to NPRC, or any appropriate source, multiple requests for morning reports to cover the Veteran's relevant service period from July 30, 1957, to February 1959, even if it means requesting such records in 3-month increments.

The record contains evidence that the AOJ requested morning reports from May 2, 1957, to July 31, 1957, twice, in February and April 2017.  Nothing was found in response to either request.  However, these inquiries do not satisfy the remand instruction noted above.  A remand is needed to ensure compliance with the August 2016 remand instructions.

A remand is also needed to attempt to obtain further outstanding records.  During a February 2017 VA examination for mental disorders, the examiner noted that the Veteran was treated by two private psychiatrists, Dr. SL (while the Veteran was a university student), and Dr. C.  The examiner also noted that the Veteran had begun the process to receive social security disability.  The claims file does not reflect that any attempt has been made to obtain private medical records from Dr. SL or Dr. C, or obtain Social Security Administration (SSA) records.  On remand, the AOJ should attempt to obtain these records.

Finally, there is evidence of military sexual trauma (MST) during the Veteran's service.  See July 2007 VA Treatment Records.  In November 2016, the Veteran claimed service connection for PTSD, and the Board has taken jurisdiction of the issue.  It does not appear that the Veteran has received a VCAA notice that complies with 38 C.F.R. 3.304(f)(5) regarding the evidence needed to substantiate a PTSD claim based on in-service personal assault.  On remand, one should be provided.







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he provide further details concerning the circumstances of his in-service injuries, including the date and place those injuries occurred.

2.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder, radiculopathy, and neuropathy as secondary to his service-connected thoracolumbar spine disorder.

Additionally, provide the Veteran with proper VCAA notice in connection with his claim for service connection for PTSD based on in-service personal assault.  38 C.F.R. 3.304(f)(5).

3.  Obtain VA treatment records since March 2017.

4.    With the help of the Veteran as necessary, attempt to obtain private medical records from Dr. SL, who treated the Veteran while he was a university student, and Dr. C, concerning treatment for psychiatric issues.  All attempts to obtain such records should be documented in the claims file.

5.  Request from SSA copies of documents, including medical records and any decisions, issued in connection with the Veteran's claim for benefits.  All attempts to obtain records should be documented in the claims folder.

6.  The AOJ must submit to NPRC, or any appropriate source, multiple requests for morning reports to cover the Veteran's relevant service period from July 30, 1957, to February 1959, even if it means requesting such records in 3-month increments.

7.  After completing the actions detailed above and conducting any other necessary development, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

